Title: From George Washington to Brigadier General Benedict Arnold, 12 January 1776
From: Washington, George
To: Arnold, Benedict

 

Cambridge 12th Jany 1776

Your favour of the 5th ulto from before Quebec incloseing the returns of your detachment—is Come to hand[.] from the account you give of the Garrison & State of the Walls I expect soon to hear from you Within them, which will give me vast pleasure.
I am informed that there are Large quantities of Arms—blankets Cloathing & other military Stores in that City—these are articles which we are in great want of here[.] I have therefore wrote to Genl Montgomery or whoever is Comanding Officer in that Quarter to send me as Much as Can be Spared from thence. if you Can assist in expediting their dispatch you will much oblige me.
I understand that the Congress have it under Consideration to raise an Army for the defence of Canada on a new Establishment. When I received this information I applied to Congress to know, whether it was their intention that you & the Officers in your detachment were to be appointed there or remain as you were Appointed in this Army as newly arranged, to which I have not yet recd their answer.
the want of So many good Officers is felt here, especially in the recruiting Service which does not go on So brisk as I Could wish. I think it will be best for you, to Settle for the arrearages due to your men Since Octobr Last with the Paymaster of the Army at your place—I don’t know any better way for you or them to receive it.

G.W.

